Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomenon of breathing air without significantly more. The claim(s) recite(s) a method for preventing and/or improving inflammatory bowel disease and a symptom associated with inflammatory bowel disease in a subject,
comprising administering an effective amount of molecular hydrogen. This judicial exception is not integrated into a practical application because humans breathe air naturally to survive and air is a gas that contains molecular hydrogen. The amount of molecular hydrogen in the air is an effective amount because the vast majority of humans do not have ulcerative colitis, Crohn’s disease, intestinal Bechet’s disease or the symptoms of claim 3. Therefore, that is proof that the claimed method is just the natural process of breathing air, which contains molecular hydrogen, and prevents and/or improves those diseases and symptoms from occurring especially when there is no metric as to what improvement might be or what an effective amount might be. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no further additional elements are required other than breathing air. 35 U.S.C. 101 is not satisfied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treatment of the claimed inflammatory bowel disease and symptoms does not reasonably provide enablement for preventing inflammatory bowel disease or symptoms associated with it. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.

1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. The specification merely discloses, treatment of ulcerative colitis (Example 1).  However, Applicant is purporting to prevent all inflammatory bowel diseases including ulcerative colitis.  
2) Nature of the invention 
The nature of the invention is directed to prevention of inflammatory bowel diseases and symptoms associated with it.
3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). In this case, the ordinary artisan is a medical artisan with knowledge of inflammatory bowel disease diagnosis and treatment.
4) State of, or the amount of knowledge in, the prior art
The art teaches that there is no cure for ulcerative colitis, it can flare-up and that symptoms come and go, change and get worse over time (page 1 of 6 from: Langmaid, S. Managing Ulcerative Colitis. 2020 [online] retrieved on 4/15/22 from:  https://www.webmd.com/ibd-crohns-disease/ulcerative-colitis/managing-ulcerative-colitis; 6 pages).  
Shen et al. (World J Gastroenterol. 2017;23(8):1375-1386) teach that hydrogen rich water protects against inflammatory bowel disease where hydrogen rich water can alleviate the symptoms and colonic damage in DSS induced inflammatory bowel disease (Title; Abstract; page 1384, last paragraph). However, Shen et al. did not report prevention of flare-ups associated with ulcerative colitis.
5) Level or degree of predictability, or a lack thereof, in the art
The medical arts involve physiological reactions which are inherently unpredictable. MPEP 2164.03: “In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”
6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Although the instant specification discloses that administration of both hydrogen gas and hydrogen water to a patient with ulcerative colitis to effectively treat the disease and symptoms (Example 1) it remains silent on preventing all the inflammatory bowel diseases and symptoms associated with it. 
7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to preventing inflammatory bowel diseases and symptoms associated with it.
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112, first paragraph, and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed. MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). In the instant case, Applicant has the general idea that a single example with a positive outcome has enabled them to claim prevention of every inflammatory bowel diseases and symptoms associated with it. That is not sufficient especially when the art teaches that there is no cure and that the condition flares-up, which means that it comes back.  Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)). The enablement requirement is not satisfied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (World J Gastroenterol. 2017;23(8):1375-1386; IDS reference A8) as evidenced by Zhang et al. (World J Gastroenterol. 2015;21(14):4195-4209).

Regarding claims 1-4 and 6, Shen et al. disclose that inflammatory bowel disease includes ulcerative colitis and Crohn’s disease (Introduction) and administration of hydrogen rich water to mice to treat inflammatory bowel disease (Abstract; Materials and Methods; Figure 1), where the inflammatory bowel disease includes ulceration, weight loss, blood in stool and diarrhea (page 1382, right column) and thus an ulcerative colitis was induced in the mice. Shen et al. conclude that hydrogen rich water can alleviate symptoms and colonic damage of IBD (Conclusions, last paragraph). Since the mice also breathe air that contains hydrogen, thus some amount higher than zero, in addition to the hydrogen rich water treatment, and Shen et al. report that colonic damage was ameliorated (page 1378, right column), then the method of Shen et al. improved the inflammatory bowel disease and a symptom associated with it in the subject and anticipates instant claims 1-4 and 6. 
Regarding claim 5, Shen et al. direct the artisan to prior references about the hydrogen rich water. The reference of Zhang et al. report that the hydrogen rich water contains 0.83-0.91 mmol/L hydrogen gas (Materials and methods, left column), which is 1.66-1.83 mg/L H2 or 1.66-1.83 ppm molecular hydrogen given the MW of molecular hydrogen is 2 g/mol.  
Regarding claim 8, Shen et al. disclose that the hydrogen rich water was produced by the Naturally Plus Japan International Co., Ltd (Materials and Methods) which must inherently use at least one of a hydrogen gas-generating apparatus, a hydrogen water generating apparatus, or a hydrogen gas adding apparatus to produce the product because hydrogen rich water does not exist naturally and must be produced by known means of so doing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shen et al. (World J Gastroenterol. 2017;23(8):1375-1386; IDS reference A8) and Nicolson et al. (International Journal of Clinical Medicine 2016;7:32-76) as evidenced by Zhang et al. (World J Gastroenterol. 2015;21(14):4195-4209).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    212
    1291
    media_image1.png
    Greyscale

Note that with respect to the scope of enablement rejection above, this rejection is over the enabled portion of “a method for improving…”.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 over Shen et al. above are also invalid under §103.
	Shen et al. is discussed in detail above and that discussion is incorporated by reference.
	 Regarding claim 7, Shen et al. teach that prospective clinical studies are needed to evaluate whether hydrogen rich water is fit for the clinical treatment of IBD (page 1384, left column third paragraph) thus implying human subjects.
Nicolson et al. teach administration of hydrogen to humans as a gas at 4% concentration and as a liquid at 5 ppm (Abstract; page 34 3. Methods of Hydrogen Administration; page 35, 5. Hydrogen as a Therapeutic or Preventive Agent in Models for Human Diseases; Figure 1; page 48, last line) and known for treating inflammatory diseases (page 47, 15. Hydrogen in Inflammatory Diseases).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Shen et al. is that Shen et al. do not expressly teach administering the hydrogen to a human with the inflammatory bowel diseases and symptoms claimed. This deficiency in Shen et al. is cured by the teachings of Nicolson et al.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). 
In the present case, the level of skill is that of a medical research scientist and one can assume comfortably that such an educated artisan will draw conventional ideas from inflammatory bowel disease medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Shen et al. on humans with the inflammatory bowel diseases and symptoms claimed with a hydrogen gas composition of greater than zero but not higher than 18.5% by volume or a liquid composition with a hydrogen concentration of 1-10 ppm, as suggested by Nicolson et al. and Ikeda et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Shen et al. teach and suggest clinical trials to see if their findings translate to humans and Nicolson et al. not only teach administration of hydrogen gas and hydrogen liquids to humans but also provides further guidance on the concentrations of those compositions for a therapeutic effect. Accordingly, the ordinary artisan would have a reasonable expectation of success in administering an effective amount of molecular hydrogen as a gas composition or liquid composition within the concentrations claimed to improve inflammatory bowel disease such as ulcerative colitis or Crohn’s disease or intestinal Bechet’s disease and symptoms associated with the disease such as chronic diarrhea, hematochezia, abdominal pain, pyrexia, anemia, hemorrhoids, weight loss, polyp development, depression and insomnia in a patient in need thereof. The same active agent hydrogen will implicitly have the same improving effect on the symptoms claimed especially when there is no claimed metric for determining what constitutes an improvement of the symptom claimed. The Examiner notes that the artisan may increase the dosage amount to achieve the desired outcome. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (US 20190183925).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims

    PNG
    media_image1.png
    212
    1291
    media_image1.png
    Greyscale

Note that with respect to the scope of enablement rejection above, this rejection is over the enabled portion of “a method for improving…”.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1 and 2, Ikeda et al. teach a composition comprising hydrogen gas or dissolved hydrogen, hence molecular hydrogen, as an active ingredient for suppressing or preventing abnormality in the intestinal environment of a subject (Abstract). The abnormality is taught to include inflammatory intestinal diseases (e.g., ulcerative colitis and Crohn's disease), gastrointestinal diseases such as irritable bowel syndrome and relief or improvement is taught [0068]. 
	Regarding claim 3, Ikeda et al. teach improvement of symptoms [0049].
Regarding claims 1, 4-6, the concentration of hydrogen gas is taught to be higher than zero and 18.5% or less [0071] and the concentration of hydrogen dissolved in liquid is taught to be 1-10 ppm [0072]. Since the amount is the same as claimed, then it is also an effective amount.
	Regarding claim 7, Ikeda et al. teach that a preferred subject is human [0079].
	Regarding claim 8, Ikeda et al teach a hydrogen gas supplying apparatus [0074-0075]. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ikeda et al.  is that Ikeda et al. do not expressly teach treating an inflammatory bowel disease such as ulcerative colitis or Crohn’s disease or intestinal Bechet’s disease and symptoms associated with the disease such as chronic diarrhea, hematochezia, abdominal pain, pyrexia, anemia, hemorrhoids, weight loss, polyp development, depression and insomnia in a subject.
 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). 
In the present case, the level of skill is that of a medical research scientist and one can assume comfortably that such an educated artisan will draw conventional ideas from inflammatory bowel disease medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Ikeda et al. and improve an inflammatory bowel disease such as ulcerative colitis or Crohn’s disease or intestinal Bechet’s disease and symptoms associated with the disease such as chronic diarrhea, hematochezia, abdominal pain, pyrexia, anemia, hemorrhoids, weight loss, polyp development, depression and insomnia in a subject, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Ikeda et al. teach and suggest administering the same amount of molecular hydrogen to treat the same inflammatory bowel disease in a subject. Consequently, the ordinary artisan would have a reasonable expectation of success in administering an effective amount of molecular hydrogen as a gas composition or liquid composition within the concentrations claimed to improve inflammatory bowel disease such as ulcerative colitis or Crohn’s disease or intestinal Bechet’s disease and symptoms associated with the disease such as chronic diarrhea, hematochezia, abdominal pain, pyrexia, anemia, hemorrhoids, weight loss, polyp development, depression and insomnia in a patient in need thereof. The same active agent hydrogen will implicitly have the same improving effect on the symptoms claimed especially when there is no claimed metric for determining what constitutes an improvement of the symptom claimed. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613